Title: From Thomas Jefferson to the Governor of Virginia, with an Account of Expenses, 22 August 1785
From: Jefferson, Thomas
To: Henry, Patrick




Sir
Paris Aug. 22. 1785.

I was honoured yesterday with your Excellency’s letter of June the 16th. inclosing the resolution of Assembly relative to the busts of the M. de la Fayette. I shall render chearfully any services I can in aid of Mr. Barclay for carrying this resolution into effect. The M. de la Fayette being to pass into Germany and Prussia it was thought proper to take the model of his bust in plaister before his departure. Monsr. Houdon was engaged to do it and did it accordingly. So far Mr. Barclay had thought himself authorized to go in consequence of orders formerly received. You will be so good as to instruct me as to the monies hereafter to be remitted to me whether I am to apply them solely to the Statue of General Washington, or to that and the Marquis’s bust in common as shall be necessary. Supposing you wish to know the application of the monies remitted from time to time, I state hereon an account thereof so far as I am able at present. Before your receipt of the letter I am in hopes mine of July 11. by Monsr. Houdon will have come to your hands. In that I inclosed you a copy of the contract with him.
I have the honour to be with due respect Your Excellency’s Most obedient & most humble servt.,

Th: Jefferson



Enclosure




livres   sous


1785
Apr. 20. Receivd. of Laval & Wilfelsheim on Alexander’s bill
 8957—11  


1785.
   Mar. 11. To pd. portage of Genl. Washington’s picture from l’Orient
       13— 8  



   Apr. 16. To pd. for a frame to do.
       51— 0  



   July 18. To pd. to Monsr. Houdon
   10,000— 0  



   Aug. 15. To pd. Houdon’s bill on me for expences
    2,724— 6—6




12,788—14—6


Besides the above sums paid


I expect daily a bill from London for insuring 15,000 livres on Houdon’s life (I thought it best to ensure  enough to cover the expences of his voiage as well as the sum to be given his family in case of his death. This, if at 5. pr. cent will be
   livres750— 0—0


   On his arrival in Philadelphia he is to draw on me for money enough for his expences going, staying and returning. We conjectured these would be about 5000 livres in the whole. But 2724₶—6—6 being paid, the residue would be
   2275—13—6


   There is due to him for the model of the busts of M. Fayette in plaister I imagine about
   750— 0—0


   The two first of these sums I expect I shall have paid by the time this letter gets to hand, and I shall pay the third if demanded. These added to 3831 livres 3 sous 6 den. already in advance as will be seen above, will amount to between seven and eight thousand livres. Houdon on his return will also expect an advance for the two busts of the M. de la Fayette.




